Civilian pay; overtime pay; premium compensation; administratively uncontrollable overtime; deputy U.S. marshals. — Plaintiffs, Deputy United States Marshals who were employed during the period December 30, 1972, to December 29, 1978, in the District of Columbia office of the United States Marshals Service, seek overtime compensation at the time and one-half rate applicable to regularly scheduled overtime (rsot). Most of the overtime hours worked by plaintiffs in the relevant period were compensated as administratively uncontrollable overtime (auo). On August 4, 1982, Trial Judge Kenneth R. Harkins filed a recommended opinion concluding that the inclusion of the deputy marshal position in the list of Department of Justice organizations eligible for auo was proper. The trial judge found that in the D.C. office, the overtime hours for which plaintiffs now claim time and one-half premium pay were not scheduled for the individual deputy in advance of the adminstrative workweek. Accordingly, that overtime does not qualify for regularly scheduled overtime. Plaintiffs’ contention that all of their auo hours are entitled to time and one-half must fail. Deputy marshals in the D.C. office *1042occupied a position in which auo premium pay was properly authorized pursuant to Title 5, U.S.C. § 5545(c)(2) and implementing regulations relative thereto. Accordingly, plaintiffs are entitled to premium compensation for auo for the period December 30, 1972 through December 29, 1978. On September 30, 1982 the court, by order, adopted the recommended decision as the basis for its judgment in this case and remanded the case to the Trial Division for further proceedings.